United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3124
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Ronnie Furnish,                           *
                                          *        [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: April 15, 1998

                                Filed: April 20, 1998
                                     ___________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      After a jury found Ronnie Furnish guilty of conspiracy to distribute and possess
with intent to distribute methamphetamine and heroin, in violation of 21 U.S.C.
§§ 841(a)(1) and 846, the district court sentenced him to 390 months in prison, five
years supervised release, and a $3,000 fine. Mr. Furnish appealed, and we upheld his
conviction, but remanded for resentencing because the evidence did not support a four-
level increase of Mr. Furnish&s base offense level for his role in the offense. See United
States v. Bryson, 110 F.3d 575, 585-86 (8th Cir. 1997). The district court1 subsequently
resentenced Furnish to 372 months in prison, five years supervised release, and a $3,000
fine.

       On appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), arguing the new sentence is vindictive in violation of North Carolina v.
Pearce, 395 U.S. 711 (1969). Reviewing for plain error, we conclude that no
presumption of vindictiveness arises, because we disagree with counsel&s contention that
Mr. Furnish&s sentence following his successful appeal is more severe than his original
sentence. Cf. Alabama v. Smith, 490 U.S. 794, 798-99 (1989) (presumption of
vindictiveness arises whenever judge imposes more severe sentence after appeal, unless
reasons for doing so affirmatively appear); United States v. Vontsteen, 950 F.2d 1086,
1092-93 (5th Cir.) (en banc) (holding second sentence that is harsher than first is #sine
qua non& of Pearce vindictiveness claim, and contemporary objection is necessary to
preserve such claim), cert. denied, 505 U.S. 1223 (1992).

       In a pro se supplemental brief, Mr. Furnish argues the district court committed
error when it overruled his objection to the quantity of drugs attributed to him for
sentencing purposes. We decline to address this issue because Mr. Furnish did not raise
it in his first appeal. See United States v. Kress, 58 F.3d 370, 373 (8th Cir. 1995)
(where defendant could have raised issue in prior appeal but did not, court later hearing
same case need not consider matter). He also challenges the district court&s failure at
the resentencing hearing to consider a mitigating role adjustment, and to make findings
in support of the fine imposed. However, Mr. Furnish failed to raise either of these
issues during his original sentencing hearing. See United States v. Behler, 100 F.3d
632, 635 (8th Cir. 1996) (on remand, sentencing court is bound to proceed within scope
of any limitations imposed by appellate court); United States v. Williams, 994 F.2d


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.

                                          -2-
1287, 1294 (8th Cir. 1993) (preserving issue is matter of making timely objection and
clearly stating grounds for objection so that trial court has opportunity to prevent or
correct error in first instance).

      We have reviewed the resentencing proceedings in accordance with Penson v.
Ohio, 488 U.S. 75, 80 (1988), and we have found no nonfrivolous issues. Accordingly,
we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-